Citation Nr: 1444243	
Decision Date: 10/03/14    Archive Date: 10/10/14	

DOCKET NO.  11-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a gastrointestinal disability characterized by heartburn, constipation, and diarrhea.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

This case was previously before the Board in March 2013 and January 2014, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a chronic left knee disability is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.




FINDINGS OF FACT

1.  A chronic right elbow disability, to include olecranon bursitis, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  A chronic right knee disability is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  Sleep apnea is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  A chronic gastrointestinal disability, to include gastroesophageal reflux disease, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

5.  Erectile dysfunction is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  A chronic right elbow disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the right elbow be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5013A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic right knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5013A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A chronic gastrointestinal disability, including esophageal reflux disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Erectile dysfunction was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System electronic file, to include testimony presented at a Board hearing in December 2012, as well as service treatment records, VA (including Virtual VA) treatment records and examination reports, and statements from the Veteran's former service colleagues.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for right elbow and knee disabilities, as well as for sleep apnea, a gastrointestinal disability, and erectile dysfunction.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002)  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the present case, service treatment records fail to demonstrate the presence of chronic right elbow or gastrointestinal disabilities, or, for that matter, sleep apnea or erectile dysfunction.  While it is true that, in May 1991, the Veteran received treatment for what was described at the time as bursitis of his left knee, the remainder of the Veteran's service treatment records are entirely negative for evidence of that disability.  Moreover, while at the time of a service separation examination in July 2002, the Veteran gave a history of bilateral knee pain, with swelling following physical training, but no pain during exercise, a clinical evaluation of the Veteran's lower extremities, as well as other pertinent body systems, was entirely within normal limits, and no pertinent diagnoses were noted.

Significantly, at the time of a VA general medical examination in December 2012, shortly following the Veteran's discharge from service, the Veteran voiced no complaints of, nor was there any evidence of, chronic right knee or elbow disabilities, or sleep apnea, a gastrointestinal disorder, or erectile dysfunction.  In point of fact, the earliest clinical indication of the presence of any of the disabilities at issue is revealed by VA outpatient treatment records dated in May 2008, approximately six years following the Veteran's discharge from service, at which time there was noted a diagnosis of erectile dysfunction.  Sleep apnea, it should be noted, was first noted no earlier than March 2009, approximately seven years following the Veteran's service discharge.  Finally, right knee and elbow disabilities, as well as gastroesophageal reflux disease and erectile dysfunction were first noted no earlier than 2012, once again, many years following the Veteran's discharge from service.

The Board acknowledges that, during the course of VA outpatient treatment in December 2012, there was noted the presence of a chronic right knee "condition," as well as "chronic" elbow pain, which, according to the evaluating physician, were at least as likely as not and/or likely related to the Veteran's period of active military service.  However, that opinion was clearly based solely upon history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the examiner offering the opinion had access to either the Veteran's VBMS file or his service treatment records.  Nor was any rationale offered for the opinion given.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast, following multiple VA medical examinations in April 2014, which examinations, it should be noted, involved a full review of the Veteran's VBMS electronic file and medical records, it was the opinion of the examiner that the Veteran's right elbow disability (i.e., olecranon bursitis) and right knee disability were less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  As a rationale for that opinion, the examiner indicated that a review of the Veteran's records showed only one episode of bilateral knee pain which required only minimal conservative treatment.  Moreover, there was no evidence of reoccurring knee or elbow pain or treatment during or shortly following the Veteran's leaving military service.  As regards the Veteran's diagnosed obstructive sleep apnea, gastroesophageal reflux disease, and erectile dysfunction, the examining physician indicated that he had reviewed the conflicting medical evidence, to include a careful review of the Veterans Benefits Management System electronic file, and that the Veteran's records were devoid of any complaints of erectile dysfunction, sleeping difficulties, or heartburn-related symptoms while in military service.  Moreover, the Veteran failed to "check off" any of those items at the time of his five-year physical examination in July 1999.  Nor did he "check them off" at the time of his separation examination in July 2002.  In fact, the earliest complaint found in the record by the examiner was on the Veteran's first visit to primary care at the VA Medical Center in Memphis, Tennessee, in May 2008, at which time he complained of insomnia and erectile dysfunction.  Significantly, the Veteran's complaint of insomnia occurred following "some night shifts."  Based on a lack of corroborating evidence, the examiner was of the opinion that it was less likely than not the case that the Veteran's obstructive sleep apnea, reflux disease, or erectile dysfunction had their onset during his active military service.

The Board finds the aforementioned opinions highly probative, because those opinions were based upon a review of the Veteran's electronic claims folder, to include pertinent medical records, and both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiners' access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the disabilities in question are in way related to his period of active military service.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of the disabilities at issue to his period of active military service.  However, and as is clear from the above, those disabilities were first clinically documented many years following the Veteran's discharge from service.  Significantly, the passage of a number of years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive medical evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, service connection for chronic right elbow and knee disabilities, as well as for sleep apnea, a gastrointestinal disorder, and erectile dysfunction, must be denied.

In reaching this determination, the Board has given due consideration to the Veteran's testimony, and that of his spouse, given at the time of a Board hearing in December 2012, as well as various statements submitted by the Veteran's former service colleagues.  However, those statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, his spouse, and service colleagues, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran, his spouse, or his colleagues possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a gastrointestinal disability characterized by heartburn, constipation, and diarrhea, is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for a chronic left knee disability.  However, a review of the record raises some question as to the exact nature and etiology of that particular disorder.

In that regard, at the time of the Board's prior remand in March 2013, it was requested that, following a VA examination, the VA examiner provide an opinion as to whether the Veteran's left knee disorder at least as likely as not had its onset during, or was in some way related to, the Veteran's period of active military service.  In the alternative, were the examiner to conclude that any diagnosed left knee disorder was not related to service, that examiner was to provide an opinion as to whether it was at least as likely as not that any current left knee disability identified on examination was causally related to or permanently aggravated by the Veteran's service-connected degenerative arthritis of the lumbar spine, residual numbness (status post right dorsal foot surgery), or chronic right ankle sprain.

The Board notes that, based on a review of the record, while an opinion was, in fact, provided regarding the issue of direct service connection for the Veteran's left knee disability, no opinion has yet been provided regarding the issue of secondary service connection, which is to say, whether any identified left knee disability is in some way causally related to the Veteran's service-connected lumbar spine, right foot, or right ankle disabilities.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2014, the date of the most recent VA examinations of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire VBMS electronic claims file should then be furnished to the same VA physician's assistant who conducted the aforementioned examination of the Veteran's left knee in April 2014, or to another similarly qualified physician or physician's assistant, should that examiner prove unavailable.  Following a review of the Veteran's entire VBMS electronic claims file and Virtual VA, the examiner should offer an addendum opinion as to whether any identified chronic left knee disability is at least as likely as not proximately due to, the result of, or aggravated by a service-connected  disability or disabilities, to include, specifically, the Veteran's service-connected right ankle sprain, residual numbness (status post right dorsal foot surgery), and/or degenerative arthritis at the level of the fifth lumbar vertebra and first sacral segment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS and Virtual VA electronic files.  In addition, the evaluating examiner must specify in his report that the Veteran's entire VBMS electronic file has been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating examiner has documented his consideration of all records contained in VBMS and Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4. The AOJ should then readjudicate the Veteran's claim for service connection for a chronic left knee disability, on both a direct and secondary basis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant taken on the claims for benefits since the issuance of the most recent SSOC in July 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


